Citation Nr: 0720370	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-18 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from July 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, March 2003, and October 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

Thereafter, in an October 2005 decision, the Board denied the 
veteran's application to reopen the claims.  The veteran then 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2006, the veteran's 
representative and VA General Counsel filed a joint motion 
for remand.  The Court granted the joint motion in December 
2006 and remanded the case to the Board for further action.

In light of the joint motion for remand and Court order, the 
Board finds that a remand is necessary for further 
development of the case.  According to the joint motion for 
remand, the claims must be developed in order to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which was enacted in 
November 2000.  In part, the VCAA sets forth the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).  The duty to assist applies to 
attempts to reopen finally decided claims.  38 C.F.R. 
§ 3.159(c).

Generally, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's benefit claim.  38 U.S.C.A. § 5103A(a)(1); 
38 C.F.R. § 3.159(c).  As part of the assistance provided, VA 
will make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  Specifically, VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c)(1).  VA will also make as many requests 
as necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration. 38 C.F.R. § 3.159(c)(2).

In this case, the joint motion for remand explained that VA 
did not comply with the duty to assist the veteran in 
obtaining certain records.  The records in question were 
identified by the veteran by way of a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), which he submitted in 
November 2002.  The veteran identified five sources of 
possibly relevant records, a date range for the records, and 
the affected body part to which the records pertained.  The 
sources were:  (1) Muskogee Regional Medical Center, May 1971 
to June 1971, back disorder; (2) California Medical Facility, 
1977 to 1979; back and knee disorder; (3) Richard F. 
Fellrath, M.D., November 1999 to 2000, back disorder; 
(4) Christopher E. Wolfla, M.D., 2000 to January 2001, back 
disorder; and (5) Lexington Assessment and Reception Center, 
May 2001 to October 2002, back disorder.

In keeping with the joint motion for remand and the Court 
order, the veteran should be sent an updated VCAA notice 
letter.  With respect to the duty to assist, the veteran 
should be requested to identify any sources of relevant 
records and to provide current authorization necessary to 
obtain such records.  The veteran should also be provided 
notification concerning the requirements for submitting new 
and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

When the records request is conducted for the five identified 
sources, the procedures set forth in 38 C.F.R. § 3.159(c)(1) 
should be followed.  Such procedures include reasonable 
efforts, possible follow-up requests, and full cooperation by 
the veteran.  Despite inferences in the joint motion for 
remand that the identified sources of medical records consist 
of VA records or records from other Federal departments or 
agencies, this is not so.  The Muskogee Regional Medical 
Center, Dr. Fellrath, and Dr. Wolfla are private treatment 
providers.  Additionally, the California Medical Facility and 
Lexington Assessment and Reception Center are part of the 
Department of Corrections for the State of California and 
Oklahoma, respectively.  Thus, the procedures set forth in 
38 C.F.R. § 3.159(c)(2) are not for application unless other 
records are identified that are in the possession of VA or 
another Federal department or agency.

The Board points out that the records from the Muskogee 
Regional Medical Center (formerly Muskogee General Hospital) 
already appear to be of record.  They were referenced in the 
Board's October 2005 decision and in other previous decisions 
concerning the back disorder claim.  In fact, the veteran 
submitted several of the records himself in support of 
reopening his back disorder claim in November 2002.  
Nevertheless, in light of the remand, indicated records 
should be requested from the Muskogee Regional Medical 
Center.

Additionally, the Board notes that the November 2002 
submission that identified the five medical record sources 
preceded the petition to reopen the service connection claim 
for an acquired psychiatric disorder.  That petition to 
reopen was filed in April 2004.  Moreover, the veteran stated 
that the treatment provided at the above-identified sources 
pertained specifically to his back and knee.  Even so, when 
the record requests are submitted to the treatment providers, 
the custodians should be asked to provide any records that 
pertain to psychiatric treatment as well.

Accordingly, this case is REMANDED for the following actions:

1.  Send the veteran an updated VCAA 
notice letter regarding his petition to 
reopen his claims of service connection 
for a back, knee, and acquired 
psychiatric disorder.  The letter should 
include:  the necessary information 
regarding new and material evidence as 
set forth in 38 C.F.R. § 3.156 (2001) and 
38 C.F.R. § 3.156 (2006); the evidence 
and information necessary to establish 
the underlying claims for entitlement to 
service connection; and the evidence and 
information necessary to substantiate the 
element of service connection that was 
the basis for the denial in the previous 
final decisions.  See Kent, 20 Vet. App. 
at 1; see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letter 
should also include information 
concerning all notification and 
development action set forth in 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159.  Tell the veteran to submit all 
pertinent evidence in his possession not 
already of record.

2.  Following the procedures set forth in 
38 C.F.R. § 3.159(c), assist the veteran 
in obtaining evidence that he identifies.  
Specifically, aid the veteran in 
obtaining records from:  (1) the Muskogee 
Regional Medical Center; (2) the 
California Medical Facility; (3) Richard 
F. Fellrath, M.D.; (4) Christopher E. 
Wolfla, M.D.; and (5) the Lexington 
Assessment and Reception Center, as 
detailed in his November 2002 VA Form 21-
4142.  Obtain any necessary 
authorizations for release of those 
records.  Request evidence pertaining to 
the back and knee, as well as any 
psychiatric treatment records.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
claim is not reopened or the underlying 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

